 
Exhibit 10.1
SEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
This Seventh Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of January 8, 2018, to be effective as of December 27, 2017, by
and between Silicon Valley Bank (“Bank”) and by and among Silicon Valley Bank
(“Bank”), Relm Wireless Corporation, a Nevada corporation (“Relm Wireless”), and
Relm Communications, Inc., a Florida corporation (“Relm Communications” and
together with Relm Wireless, individually and collectively, jointly and
severally, “Borrower”) whose address is 7100 Technology Drive, West Melbourne,
Florida 32904.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of October 23, 2008 (as the same has been and may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement to extend
the maturity date.
 
D.           Bank has agreed to so extend the maturity date, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendment to Loan Agreement.
 
2.1           Section 13 (Definitions). The following term and its definition
set forth in Section 13.1 are amended in their entirety and replaced with the
following:
 
“Revolving Line Maturity Date” is December 26, 2018.
 
 
 

 
 
 
3.            
Limitation of Amendment.
 
3.1           The amendment set forth in Section 2 above is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.           Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower most recently delivered
to Bank remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any material law or
regulation binding on or affecting Borrower, (b) any material contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
 
 
 

 
 
 
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Integration. This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
 
6.           Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
7.           Effectiveness. This Amendment shall be deemed effective as of
December 27, 2017, upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, (b) Borrower’s payment of an amendment fee in an
amount equal to Two Thousand Five Hundred Dollars ($2,500), and (c) payment of
Bank’s legal fees and expenses in connection with the negotiation and
preparation of this Amendment.
 
[Signature page follows.]
 
 
 
 
 
 

 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
BORROWER
 
Silicon Valley Bank
 
 
By:  /s/ Liana Braendli
Name: Liana Braendli
Title:  Vice President
 
Relm Wireless Corporation
 
 
By:  /s/ William P. Kelly
Name: William P. Kelly
Title:  EVP & CFO
 
 
 
Relm Communications, Inc.
 
 
By:  /s/ William P. Kelly
Name: William P. Kelly
Title:  EVP & CFO
 
 

 
 
[Signature Page to Seventh Amendment to Loan and Security Agreement]
